Order
PER CURIAM.
This cause having come on before the court after notice, on the court’s own motion on a question of the jurisdiction of the court to entertain the above proceeding, and the court having considered same after hearing argument of counsel thereon, it is ordered that this petition for writ of certiorari to the Circuit Court of Dade County (Common Law No. 38437) be and the same is hereby dismissed. The opinion of the court will follow.
Opinion
PER CURIAM.
Dismissed upon the authority of Gottlieb v. Town of Surfside, Fla.App.1959, 115 So.2d 25.
HORTON, C. J., and PEARSON and CARROLL, CHAS., TJ., concur.